Citation Nr: 1521888	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-20 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey 


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and V.G.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to January 1946.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appeal now lies with the RO in Newark, New Jersey.  

In July 2014, the appellant and V.G. testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the claims on appeal.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran died in March 2012.  The appellant is seeking service connection for the cause of the Veteran's death, or alternatively, entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  In a March 2014 statement, the appellant indicated that the Veteran had been living and receiving treatment at a nursing home located at the VA Medical Center (VAMC) in Lyons, New Jersey, prior to the Veteran's death.  Additionally, an April 2012 VA Form 10-7182 reflects that the Veteran was receiving inpatient treatment at the VA nursing home facility in Lyons, New Jersey, from March 10, 2011, until his death on March 31, 2012.  To date, these VA treatment records have not been associated with the claims file.  The record includes some April 2011 VA nursing home notes and VA treatment records regarding the Veteran dated up to April 2009, but the complete records of treatment do not appear to have been obtained.

As these treatment records may be pertinent to the appellant's claim of service connection for the cause of the Veteran's death, the Board finds that a remand is necessary to obtain these records.  In addition, the claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 is inextricably intertwined with the claim of service connection for the cause of the Veteran's death, and therefore, must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA treatment records of the Veteran and associate them with the record, to specifically include treatment records from the VAMC in Lyons, New Jersey which have not been previously obtained.  

2. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




